Citation Nr: 1209915	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-40 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran had a hearing before the Board in October 2011 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he incurred tuberculosis (TB) during basic training in the military due to overcrowded barracks.  He indicates he was tested for TB from first grade through twelfth grade and it was never positive.  He did not test positive for TB until his military service.

The Veteran's service treatment records indicate the Veteran had a positive "tine test" in October 1965.  No such abnormality, however, was noted on the pre-induction examination in August 1965.  Aside from one chest x-ray in 1966 indicating a "soft increase in density" and "calcification of the left hilus," chest x-rays done throughout his military service where largely normal.  Indeed, the Veteran also was noted as having a "negative" tine test in October 1965, the same month as the noted positive test.  

After service, VA outpatient treatment records and private treatment records indicate a history of TB and possible chest x-ray abnormalities, but similar to the Veteran's service treatment records, it is unclear whether the Veteran currently has or has had active TB or residuals thereof.  

Again, the Veteran believes he first tested positive for TB in the military due to overcrowding in the barracks during basic training.

In general, a veteran's statement is considered "lay evidence."  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

In this case, however, the record shows the Veteran is a registered nurse and has been a nurse for thirty years.  Accordingly, the Veteran's statements are backed by some medical knowledge and training.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the United States Court of Appeals for Veterans Claims (Court) held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The evidence in this case is ambiguous.  Although the Veteran's pre-enlistment examination in 1965 was within normal limits, the Veteran tested positive for TB on October 24, 1965, four days prior to his official enlistment into the military.  At the same time, a subsequent treatment note indicates a "negative" tine test.  

When no pre-existing condition is noted upon entry into service, a veteran is presumed to have been in sound condition upon entry and the burden falls on the government to rebut the presumption of soundness.  Wagner v. Prinicipi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires the VA show by clear and convincing evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Id.

It is unclear whether the Veteran's TB pre-existed the military, whether it is attributable to his military service and whether he has the current diagnosis or residual disability as a result of TB.  For these reasons, a VA examination is indicated.

The Veteran also indicated he seeks treatment for his TB every six months at the VA medical center (MC).  The RO should also take this opportunity to obtain recent VA outpatient treatment records from October 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issue on appeal.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Also obtain the Veteran's medical records from the VAMC in San Antonio, Texas from October 2008 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  After the above records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination to determine whether the Veteran currently has TB or any manifestations thereof and the likely etiology of any disease found.  The claims folder must be made available to the examiner for review prior to the examination. 

Based on the examination and review of the record, the examiner should address the following: 

(a) does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had TB prior to his entry onto active duty? 

(b) if the answer to (a) is yes, does the evidence clearly and unmistakably (i.e., it is undebatable) show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

Please identify any such evidence with specificity. 

(c) if the answer to either (a) or (b) is no, is it at least as likely as not (a 50 percent or better probability) that the Veteran contracted TB in service or has residual disability due to disability as a result of service.  The examiner should discuss the significance, if any, of the calcified lymph node of the left hilus shown in service.   

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

